APPEAL OF GODWIN ORDWAY.Ordway v. CommissionerDocket No. 1113.United States Board of Tax Appeals2 B.T.A. 428; 1925 BTA LEXIS 2404; September 7, 1925, Decided Submitted March 23, 1925.  *2404 W. F. Gibbs, Esq., for the Commissioner.  Before IVINS, KORNER, and MARQUETTE.  This appeal is from the determination of a deficiency in income tax for the year 1921 in an amount less than $10,000.  The matter was submitted upon the pleadings, from which the Board makes the following FINDINGS OF FACT.  The taxpayer is an officer of the United States Army.  In his income-tax return for 1921 he claimed a deduction based upon the $3,500 exemption provided for under the Revenue Act of 1918, section 213(b)(8).  The Commissioner disallowed the deduction and determined a deficiency in an amount less than $10,000.  From that determination the taxpayer duly appealed.  DECISION.  The determination of the Commissioner is approved.  . ARUNDELL not participating.